Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2004

Martin v. Kline
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4408




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Martin v. Kline" (2004). 2004 Decisions. Paper 489.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/489


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-4408


                               JAM ES L. MARTIN, et al.
                                                   Appellants
                                          v.

                               SAMUEL L. KLINE, et al.

                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                           (D.C. Civ. No. 03-cv-00922 )
                   District Judge: Honorable John E. Jones III
                                  ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 16, 2004
               Before: SLOVITER, BARRY, and WEIS, Circuit Judges.
                                 Filed July 19, 2004
                                   ____________

                                       OPINION




WEIS, Circuit Judge.

             From the parties’ briefs and appendix, notable for their lack of specific

information, we glean the following. Plaintiffs were litigants in an Orphan’s Court

proceeding of some nature in the Court of Common Pleas of Lebanon County,

                                            1
Pennsylvania. Defendant, Judge Kline, presided. Apparently, after a hearing concluded,

plaintiffs called alleged errors in the transcript to the attention of Judge Kline and

defendant Lisa M. Martel, the court reporter.

              Plaintiffs contend that their objections to the transcript were denied by the

judge and defendant Martel. Plaintiffs took an appeal from the ruling at the hearing

(whatever it was) to the Superior Court of Pennsylvania, which decided in favor of

plaintiffs on the merits. As part of their appeal, plaintiffs apparently cited the refusal of

Judge Kline to correct the transcript. We do not know from the material presented

whether the Superior Court ruled on that contention or even discussed it.

              Plaintiffs filed suit in the District Court for the Middle District of

Pennsylvania, claiming that Defendants had violated their First Amendment rights by

their mishandling of the court transcript. Plaintiffs asserted that the Orphan’s Court

matter was inactive for two years before arguments were heard in the District Court in the

case now before us. The District Court concluded that it lacked subject matter

jurisdiction based on the Rooker-Feldman doctrine, Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983),

and dismissed the case.

              We conclude that Rooker-Feldman is not applicable here because the relief

plaintiffs seek could not affect the favorable judgment that they obtained from the

Superior Court. See Parkview Assoc. P’ship v. City of Lebanon, 225 F.3d 321, 325-326



                                               2
(3d Cir. 2000). The suit filed against the judge and the court reporter does not, so far as

we can determine, require any alteration of the state court judgment. Rather, the

complaint sets out an independent action seeking judgment against the defendants for

“fees, costs, attorney’s fees, emotional distress and such other relief as the court deems

appropriate,” and does not seek modification of the Superior Court’s ruling.

              We conclude, nonetheless, that judgment must be entered for the

defendants. As the District Court noted in footnote 14 of its opinion, the defendants

would be entitled to judgment based on judicial immunity in the instance of Judge Kline,

and quasi-judicial immunity with respect to the court reporter, Lisa M. Martel. See Gallas

v. Supreme Court of Pennsylvania, 211 F.3d 760, 769 (3d Cir. 2000); Marcedes v.

Barrett, 453 F.3d 391 (3d Cir. 1971).

              The claims that plaintiffs present in this suit may more suitably be presented

to the Pennsylvania judicial disciplinary system.

              Accordingly, the order of dismissal will be vacated and judgment will be

entered in favor of defendants.




                                              3